Case 8:20-cv-00729-DOC-DFM Document 29-6 Filed 09/14/20 Page 1 of 5 Page ID #:200




                                  EXHIBIT 5
Case 8:20-cv-00729-DOC-DFM Document 29-6 Filed 09/14/20 Page 2 of 5 Page ID #:201




                                          1
                    Plaintiff Arroyo, Summary Judgment, Ex. No. 5
Case 8:20-cv-00729-DOC-DFM Document 29-6 Filed 09/14/20 Page 3 of 5 Page ID #:202




                                          2
                    Plaintiff Arroyo, Summary Judgment, Ex. No. 5
Case 8:20-cv-00729-DOC-DFM Document 29-6 Filed 09/14/20 Page 4 of 5 Page ID #:203




                                          3
                    Plaintiff Arroyo, Summary Judgment, Ex. No. 5
Case 8:20-cv-00729-DOC-DFM Document 29-6 Filed 09/14/20 Page 5 of 5 Page ID #:204




                                          4
                    Plaintiff Arroyo, Summary Judgment, Ex. No. 5
